UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7767


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YUESEYUAN CRUEL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:08-cr-00797-HFF-1)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yueseyuan Cruel, Appellant Pro Se.     David Calhoun Stephens,
Assistant United States Attorney, Greensville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Yueseyuan      Cruel    appeals        the   district    court’s     order

denying   his   petition    for       a    writ   of    coram    nobis.    We     have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                       United

States v. Cruel, No. 6:08-cr-00797-HFF-1 (D.S.C. Oct. 4, 2013).

We deny Cruel’s motion for injunctive relief and dispense with

oral   argument   because       the       facts   and    legal    contentions      are

adequately    presented    in     the      materials     before    this   court    and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2